 Case 1:19-cv-00320-RGA Document 45 Filed 02/18/20 Page 1 of 3 PageID #: 679



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 In re Sitagliptin Phosphate ('708 & '921)                C.A. No. 19-md-2902-RGA
 Patent Litigation



 MERCK SHARP & DOHME CORP.,

                          Plaintiff,

          v.

 TORRENT PHARMACEUTICALS                                  C.A. No. 19-320-RGA
 LIMITED, and TORRENT PHARMA INC.

                          Defendants.




                                       CONSENT JUDGMENT

                  Merck Sharp & Dohme Corp. (hereinafter “Merck”), and Torrent Pharmaceuticals

Limited and Torrent Pharma Inc. (hereinafter collectively “Torrent”), the parties in the above-

captioned action, have agreed to terms and conditions representing a negotiated settlement of the

action and have set forth those terms and conditions in a Settlement Agreement (the “Settlement

Agreement”). Now the parties, by their respective undersigned attorneys, hereby stipulate and

consent to entry of judgment and an injunction in the action, as follows:

                  IT IS this ___ day of February, 2020:

                  ORDERED, ADJUDGED AND DECREED as follows:

                  1.     This District Court has jurisdiction over the subject matter of the above

actions and has personal jurisdiction over the parties.




ME1 32666381v.1
 Case 1:19-cv-00320-RGA Document 45 Filed 02/18/20 Page 2 of 3 PageID #: 680



                  2.    As used in this Consent Judgment, (i) the term “Torrent Product” shall

mean the drug product sold, offered for sale or distributed pursuant to Abbreviated New Drug

Application No. 212920 (and defined in greater detail in the Settlement Agreement); (ii) the term

“Licensed Patent” shall mean United States Patent Number 7,326,708; and (iii) the term

“Affiliate” shall mean any entity or person that, directly or indirectly through one or more

intermediaries, controls, is controlled by, or is under common control with Torrent; for purposes

of this definition, “control” means (a) ownership, directly or through one or more intermediaries,

of (1) more than fifty percent (50%) of the shares of stock entitled to vote for the election of

directors, in the case of a corporation, or (2) more than fifty percent (50%) of the equity interests

in the case of any other type of legal entity or status as a general partner in any partnership, or (b)

any other arrangement whereby an entity or person has the right to elect a majority of the Board

of Directors or equivalent governing body of a corporation or other entity or the right to direct

the management and policies of a corporation or other entity.

                  3.    Unless otherwise specifically authorized pursuant to the Settlement

Agreement, Torrent, including any of its Affiliates, successors and assigns, is enjoined from

infringing the Licensed Patent, on its own part or through any Affiliate, by making, having made,

using, selling, offering to sell, importing or distributing of the Torrent Product.

                  4.    Compliance with this Consent Judgment may be enforced by Merck and

its successors in interest, or assigns, and Torrent and its successors in interest, or assigns, as

permitted by the terms of the Settlement Agreement.

                  5.    This District Court retains jurisdiction to enforce or supervise performance

under this Consent Judgment and the Settlement Agreement.




ME1 32666381v.1
 Case 1:19-cv-00320-RGA Document 45 Filed 02/18/20 Page 3 of 3 PageID #: 681



                  6.      All claims, counterclaims, affirmative defenses and demands in this action

are hereby dismissed with prejudice and without costs, disbursements or attorneys’ fees to any

party.

                                                               _____________________________
                                                               Richard G. Andrews, U.S.D.J.

We hereby consent to the form and entry of this Order:

McCARTER & ENGLISH, LLP                              ABRAMS & BAYLISS LLP

/s/ Daniel M. Silver                                 /s/ April M. Kirby
Michael P. Kelly (#2295)                             John M. Seaman (#3868)
Daniel M. Silver (#4758)                             April M. Kirby (#6152)
Alexandra M. Joyce (#6423)                           20 Montchanin Road, Suite 200
Renaissance Centre                                   Wilmington, Delaware 19807
405 N. King Street, 8th Floor                        (302) 778-1000
Wilmington, Delaware 19801                           seaman@abramsbayliss.com
(302) 984-6300                                       akirby@abramsbayliss.com
mkelly@mccarter.com
dsilver@mccarter.com                                 Neal Seth
ajoyce@mccarter.com                                  Laura R. Braden
                                                     WILEY
Bruce R. Genderson                                   1776 K Street NW
Jessamyn S. Berniker                                 Washington, DC 20006
Stanley E. Fisher                                    Telephone: (202) 719-4356
Alexander S. Zolan                                   nseth@wiley.law
Shaun P. Mahaffy                                     lbraden@wiley.law
Anthony H. Sheh
Jingyuan Luo                                         Attorneys for Defendants Torrent
WILLIAMS & CONNOLLY LLP                              Pharmaceuticals Limited and Torrent Pharma,
725 Twelfth Street, N.W.                             Inc.
Washington, DC 20005
T: (202) 434-5000
bgenderson@wc.com
jberniker@wc.com
sfisher@wc.com
azolan@wc.com
smahaffy@wc.com
asheh@wc.com
jluo@wc.com

Attorneys for Plaintiff




ME1 32666381v.1
